Citation Nr: 1624925	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  07-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for a skin disability (tinea versicolor and urticaria).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran served on active duty from August 1963 to July 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) in January 2007.  A statement of the case (SOC) was provided in July 2007.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on July 2007.

This claim was previously before the Board in November 2010, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Board also notes that the issue of entitlement to service connection for hypertension was previously before it.  However, while on remand, the RO granted service connection for hypertension with a non compensable evaluation effective October 11, 2005, the date of original claim.  As such, this issue has been resolved in full and no further discussion shall ensue.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990). 

The Veteran was last provided with a VA examination in September 2015.  It was noted that the Veteran has a diagnosis of tinea pedia.  The examiner stated that the condition does not cause scarring or disfigurement, is not benign or malignant, and does not cause systemic manifestations.  The examiner stated that the Veteran treats the condition with topical corticosteroids on a constant basis.  The examiner stated that the Veteran has not had any debilitating episodes in the past 12 months.  The examiner stated that the Veteran does have non-debilitating episodes of urticarial with 4 episodes in the past 12 months.  The examiner stated that the approximate total body area and exposed body area affected is less than 5 percent.

Since that time, the Veteran has stated via his representative in the February 2016 Informal Hearing Presentation that he has experienced a worsening of his condition since the September 2015 VA examination.

Although the September 2015 VA examination was adequate at that time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the September 2015 VA examination.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's skin disability.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, return the Veteran's claims file to the September 2015 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide the current severity of the Veteran's tinea pedia. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must consider the Veteran's lay statements regarding worsening symptoms.  A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271   (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




